Citation Nr: 1142909	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  06-10 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1986 to June 1993.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2005 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2005, a statement of the case was issued in March 2006, and a substantive appeal was timely received in April 2006.  

During the pendency of the appeal, in a May 2007 rating decision, the RO granted service connection for intermittent inflammatory polyarthritis of the shoulders, elbows, hands, hip, knees, ankles, and feet and assigned an initial noncompensable rating, effective May 7, 2004.  In a rating decision in June 2011, the RO granted service connection for polyarthritis of the cervical and lumbar spine, which was included in the noncompensable evaluation of the other disabilities granted in the May 2007 rating decision.  Thus, these issues are no longer in appellate status.  

In January 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In March 2010, the Board remanded the issue of an increased rating for hypertension for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran requires continuous medication for control of his hypertension but his diastolic blood pressure readings have been predominately less than 100 and his systolic blood pressure readings are predominantly less than 160. 


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. § 4.104 , Diagnostic Code 7101 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA notice by letters dated in December 2004 and in December 2005.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  

To the extent that the VCAA notice letters did not address degree of disability and effective date, the content error was cured without prejudice to the Veteran because he had a meaningful opportunity to participate effectively in the processing of the claim as after the Veteran was notified in the statement of the case of the criteria for a disability rating and effective date he had the opportunity to submit additional argument and evidence and to address the claim at a hearing, which he did.  As the content timing error did not affect the essential fairness of the adjudication of the claim, the presumption of prejudicial error as to the content error in the VCAA notice is rebutted.  

The Board notes that a letter was sent to the Veteran in May 2010, notifying him of the evidence necessary for extraschedular consideration.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  VA records, private medical records, copies of hearing transcripts and lay statements have been associated with the record.  Additionally, the Veteran was afforded VA examinations in April 2005 and in June 2010.  The Board finds that the VA examinations are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Legal Criteria

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected hypertension is assigned a noncompensable disability rating under 38 C.F.R. § 4.104, Diagnostic Code 7101.  For a minimum 10 percent rating diastolic blood pressure must be predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

Evidence and Analysis

By way of history, a rating decision in November 1993 granted service connection for hypertension and assigned a noncompensable evaluation.  The current appeal arises from the Veteran's claim for an increased rating for hypertension received in May 2004.  The evidence consists of VA treatment records, VA examinations, private medical records, the Veteran's statements and testimony.  The pertinent evidence shows the Veteran continuously has been on medication for blood pressure control, however during the appeal period the records do not show that historically or currently diastolic pressure was predominantly 100 or more or systolic pressure was 160 or more.  

A summary of VA records shows that the Veteran's blood pressure in June 2003 at most was 153/94; in October 2003 was 145/98, 161/90, 129/70, 154/96, 151/90; in January 2004 was 151/89; in February 2004 was 145/97 (repeat was 136/90); in April 2004 at most was 154/96; in May 2004 was 137/70; in June 2004 was at most 154/96; in July 2004 at most was 154/96; in September 2004 was 134/89; in October 2004 was 136/84, 134/87; in February 2005 was 133/82; in June 2005 was 133/81; in December 2005 was 142/82; in February 2006 at most was 145/97; in February 2007 was 149/101; in March 2007 was 176/87, 141/88; in April 2007 was 156/92; in November 2007 was 131/87; in February 2008 was 152/85; in April 2008 was 142/71, 138/76, 136/82; in October 2008 was 130/80; in May 2009 was 117/79; in October 2009 was 134/88; in November 2009 was 118/83 (on repeat was 115/72); in November 2010 was 131/86; and, in March 2011 was 148/87.  

VA records in June 2005 and December 2005 show the Veteran's blood pressure was adequately controlled.  The records show that in May 2006 the Veteran reported that his blood pressure was 153/102 and 138/104.  In June 2006, the Veteran indicated his blood pressure was 105/56 and 103/61.  Private records in May 2004 show the Veteran's blood donation could not be accepted because his blood pressure was 138/104.  Private records in January 2009 show blood pressure was 144/95.  

On VA examination in April 2005, the Veteran reported that he started taking medication to control his blood pressure a year earlier.  The examiner noted he was currently taking Felodipine.  Blood pressure reading in the sitting position was 126/78, 130/80 in the standing position and 120/72 in the lying position.  

On VA examination in June 2010, the examiner indicated that medication control began in 2000 and the Veteran was currently on Metoprolol Tartrate.  Standing blood pressure was 125/82, sitting was 128/88 and supine was 124/80.  The examiner noted that cardiac exam was normal, hypertensive heart disease and arteriosclerotic complications of hypertension were not present.  ECG showed normal sinus and rhythm.  

VA records show that the Veteran's prescription for Metoprolol Tartrate was last filled in March 2011.  

In December 2005 and in April 2006, the Veteran contended that he is entitled to a compensable rating as he meets the criteria for a 10 percent rating under Diagnostic 7101 and medication is necessary to control his blood pressure.  During a RO hearing in October 2006, he testified that he had systolic blood pressure 160 or more and diastolic was 100 or more.  In January 2010, the Veteran testified at a Board hearing that in January 2007 his blood pressure was 161/88, 162/92, and 160/97.  He noted that his blood pressure was not always under control.  

While during the appeal period the Veteran has been on medication for hypertension and there were isolated instances where systolic pressure was 160 or more and diastolic pressure was 100 or more; as indicated in October 2003, in May 2004, in May 2006, in January 2007, in February 2007 and in March 2007, on all the other numerous occasions diastolic pressure was predominantly less than 100 and systolic pressure was less than 160.  Therefore the evidence does not more nearly approximate the criteria for a higher rating of 10 percent as the evidence during the appeal period does not show that diastolic blood pressure was predominantly 100 or more, or; systolic pressure was predominantly 160 or more, or; there was a history of diastolic pressure predominantly 100 or more requiring continuous medication for control. 

For these reasons, the preponderance of the evidence is against a compensable rating for hypertension at any time during the appeal period, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

(The Order follows on the next page.)


ORDER

Entitlement to an increased rating for hypertension is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


